United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40411
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN CARLOS OVIEDO-MEDINA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 5:01-CR-899
                          --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Carlos Oviedo-Medina (Oviedo) appeals the 21-month

imprisonment sentence imposed by the district court after the

revocation of his supervised release.     Oviedo contends that the

district court erred when it considered the wrong recommended

sentencing range when sentencing Oviedo.

     The plain error standard of review applies.     United States

v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct.

43 (2005).     “An appellate court may not correct an error the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40411
                                  -2-

defendant failed to raise in the district court unless there is

‘(1) error, (2) that is plain, and (3) that affects substantial

rights.’”   Id.    “If all three conditions are met an appellate

court may then exercise its discretion to notice a forfeited

error but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.”      Id.

(internal quotation marks and citation omitted).    When reviewing

for plain error in a sentencing context, the key inquiry is

whether the district court could have imposed the same sentence

absent the error.     United States v. Leonard, 157 F.3d 343, 346

(5th Cir. 1998).

     Even if a clear and obvious error occurred, Oviedo cannot

show that his substantial rights were affected.    Oviedo’s

sentence of 21 months of imprisonment is within the appropriate

recommended sentencing range of 18-24 months of imprisonment and

could be reinstated on remand.    Therefore, Oviedo fails to

satisfy the plain error standard of review.     See id.

Accordingly, the district court’s judgment is AFFIRMED.